Citation Nr: 0110879	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to February 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the appellant entitlement to service connection for the cause 
of the veteran's death.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1942 to 
February 1946.

2.  The veteran expired in April 1999.  Immediate cause of 
death was ASHD (atherosclerotic heart disease), due to, or as 
a consequence of SSS (sick sinus syndrome), due to, or as a 
consequence of paroxysmal atrial fibrillation, due to, or as 
a consequence of hyperlipidemia.

3.  At the time of his death, the veteran was entitled to 
service connection for a penetrating wound to the right upper 
arm, muscle group V, with FCC (fracture compound comminuted) 
humerus, and residual limitation of extension, supination and 
pronation, evaluated as 30 percent disabling; a penetrating 
wound to the left elbow, muscle group V, with FCC radius and 
olecranon process, and residual limitation of extension, 
supination and pronation, evaluated as 20 percent disabling; 
a shell fragment wound residual scar of the left posterior 
thigh, muscle group, XIII, evaluated as 10 percent disabling; 
and scars of the left buttock and knee, evaluated as 0 
percent disabling.

4.  Medical evidence of record does not establish a causal 
relationship between the veteran's death as the result of 
cardiovascular disease and his service.


CONCLUSION OF LAW

A service-connected disorder did not cause or contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the veteran's 
cause of death.  To establish service connection for the 
veteran's cause of death, the evidence must establish that a 
service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2000).  

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a) (2000).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) (2000).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2000).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a)(b)(d) (2000).  Establishing direct service 
connection for a disability which was not clearly shown in 
service requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (2000); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (2000).  For example, 
service connection for arteriosclerosis, and cardiovascular-
disease, including hypertension, may be established based on 
a legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309 (2000).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran's service medical records are negative for any 
cardiovascular disorders and his November 1945 military 
separation examination described his heart and arteries as 
normal.  

The veteran was granted entitlement to service connection for 
bilateral moderate wounds to both forearms, muscle group V, 
evaluated as 20 percent disabling, in a February 1946 rating 
decision.  He was reevaluated based upon a complete record in 
August 1947, and granted service connection for a penetrating 
wound to the right upper arm, muscle group V, with FCC 
humerus, and residual limitation of extension, supination and 
pronation, evaluated as 30 percent disabling; a penetrating 
wound to the left elbow, muscle group V, with FCC radius and 
olecranon process, and residual limitation of extension, 
supination and pronation, evaluated as 20 percent disabling; 
and scars of the left buttock thigh and knee, evaluated as 0 
percent disabling.

VA examinations were conducted in December 1947 and August 
1950, and the veteran's cardiovascular system was described 
as normal.  

The veteran was granted a 10 percent disability evaluation for 
shell fragment wound scar residuals of the left thigh, 
posterior, muscle group XIII, in an August 1950 rating 
decision.

The death certificate indicates that the veteran died on April 
[redacted], 1999 at the age of 84.  The immediate cause of death was 
ASHD (atherosclerotic heart disease); due to, or as a 
consequence of SSS (sick sinus syndrome); due to, or as a 
consequence of paroxysmal atrial fibrillation; due to, or as a 
consequence of hyperlipidemia.  An autopsy was not performed.

Medical records reveal that the veteran was seen at Manatee 
Memorial Hospital on two separate occasions the day of his 
death.  The Emergency Care Report dated April [redacted], 1999 for the 
veteran's first visit reported that he claimed to have 
stumbled and fallen on his left side the night before while 
getting out of bed.  He had soreness along his left hip, but 
could bear weight on that side.  He denied any other trauma, 
dizziness, or weakness.  He had pain in his hip, but it did 
not radiate to his knee.  He had no foot pain or numbness of 
his lower extremities.  Further review of his systems was non-
contributory.  Past medical history of known heart disease and 
hypertension was noted.  A treatment entry revealed an 
assessment of a history of a fall injury to the hip, 
dehydration, and cardiac arrhythmia.  X-ray of the veteran's 
left hip/pelvis was within normal limits with no signs of 
fracture.  Final diagnosis was of left hip contusion.  The 
veteran was provided Lorcet Plus for pain and told to use ice 
for swelling.

The second Emergency Care Report dated April [redacted], 1999 reported 
that the veteran had been seen earlier that day and that an x-
ray of his hip did not show any significant abnormality.  He 
was diagnosed with a hip contusion and discharged home.  
According to his wife, shortly after arriving home he became 
weaker and cyanotic.  He was transported by ambulance to the 
hospital.  On arrival he was densely cyanotic and unresponsive 
with only agonal respiration on his own, supported by 
mechanical ventilation.  He had intraventricular conduction 
delay on his monitor, paced rhythm, with an initial blood 
pressure of 138.  The chief complaint on arrival at the 
hospital was that the veteran was unresponsive.  The narrative 
indicated that he was "found lying on floor [at] home 
unresponsive [with] eyes wide open [and] unable to speak."  
His wife reported that he had just returned home after having 
been seen at the hospital 2 to 3 hours earlier for a fall with 
leg and hip pain.  

A ventilation scan of the lungs was normal, and a perfusion 
scan of the lungs indicated hypoxia.  Multiple projectional 
scintigrams over the veteran's chest were obtained, and they 
revealed fairly good perfusion.  Perfusion was not consistent 
with a significant pulmonary emboli.  The study fell into the 
category of low probability.  It was reported that "[p]erhaps 
the [veteran's] hypoxia [wa]s secondary to myocardial 
disease."  X-ray of the veteran's chest revealed 
cardiomegaly, prior chest surgery, well positioned 
endotracheal tube, well positioned pacemaker and leads, and 
mild pulmonary congestion.  A cardiology report given by 
Eugene M. Parent, M.D. at 10:20 the evening of the veteran's 
death reported an impression of end stage septic vs. 
cardiogenic shock, and severe acidosis.  Dr. Parent noted that 
he expected the veteran to expire very soon.  

An April 29, 1999 letter from Dr. Parent, who had attended the 
veteran during his final period of hospitalization and signed 
his death certificate, was submitted.  Dr. Parent reported 
that the veteran suffered war injuries to his buttocks, legs, 
and knee, which made his gait somewhat unstable.  He reported 
that, on the night prior to his presentation to the hospital, 
the veteran had suffered a fall "secondary to this gait 
abnormality."  He further reported that, shortly after his 
evaluation at the Emergency Care Center, he developed severe 
cardiopulmonary failure and subsequently died, and that he 
felt the veteran's "long standing impairment contributed to 
his subsequent death."

A VA examiner's opinion was obtained in January 2000.  The 
examiner reviewed the appellant's C-file.  He noted that the 
veteran's death certificate listed atherosclerotic heart 
disease, sick sinus syndrome, paroxysmal atrial fibrillation, 
and hyperlipidemia, and that the veteran had previously been 
seen for a fall, and had a contusion of his hip.  The examiner 
concluded that:

[T]here is no relationship between the veteran's 
fall and his eventual demise.  Although the veteran 
had gait abnormalities from his war injuries, there 
is no indication from the record that these 
contributed to his death.  A fall causing a 
contusion of the hip resulting in cardio pulmonary 
deterioration most likely would be secondary to a 
pulmonary embolism or to an undiscovered 
retroperitoneal or intra-joint hemorrhage of 
significance.  A ventilation/perfusion scan 
essentially ruled-out pulmonary embolism, and there 
is no evidence of other significant bleed to cause 
hemodynamic compromise.  The veteran had 
significant cardiac conditions which could easily 
have resulted in his being found unresponsive.  
This could have been the result directly of 
compromise of his cardiopulmonary system such as 
myocardial infarction or myocardial ischemia.  On 
the other hand, the veteran might have sustained an 
acute cerebral embolism because of his history of 
atrial fibrillation.  I do not see evidence of an 
autopsy in the record that would confirm either 
diagnosis.

In any event, it is unlikely that the veteran's 
gait abnormalities contributed in any fashion to 
the veteran's demise.  Indeed, the fall may have 
been secondary to a cardiac event.

A May 11, 1999 letter from Anthony T. Pizzo, M.D. of the 
Bradenton Cardiology Center, was also submitted.  Dr. Pizzo 
reported that the veteran had been a longterm patient for 
evaluation and treatment of his cardiovascular problems and 
ongoing medical problems.  He noted that the veteran passed 
away after suffering a fall "which we believe is secondary to 
his gait instability", and that he passed away shortly after 
his evaluation in the emergency care center at Manatee 
Memorial Hospital due to a fall he had taken at home.  He 
indicated that the ultimate cause of death was severe 
cardiopulmonary failure, and claimed that, as his attending 
cardiologist of many years, he believed "the trauma of his 
fall caused the compensation [sic] of his cardiovascular 
system and ultimately his demise."  

The appellant does not allege, nor does the evidence of 
record establish, that ASHD, SSS, paroxysmal atrial 
fibrillation, hyperlipidemia, or any other cardiovascular 
disorder was incurred during service.  The first evidence of 
record showing the presence of cardiovascular problems was 
many years after the veteran's separation from service.

The appellant contends, in essence, that the veteran's 
service-connected disabilities contributed substantially or 
materially to his death as the result of cardiovascular 
disorders.  However, she is not shown to possess the medical 
expertise to make a finding of etiological relationship.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board is not empowered to rest its determination upon a 
subjective test of whether the appellant's belief in her 
entitlement to the benefit sought here is sincere.  The Board 
is constrained by its statutory mandate to rest its decision 
upon an objective basis under which the Board must apply the 
law to the facts as shown by the evidence.  Following review 
of the current record, the Board is compelled to conclude that 
the appellant has not met her burden of substantiating her 
claim, and that the preponderance of the evidence is against a 
finding of service connection for the veteran's cause of 
death.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not, and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).

The Board finds the greater probative weight must be given to 
the January 2000 opinion of the VA doctor because he reviewed 
the medical evidence and provided a detailed account of the 
circumstances leading up to the veteran's death, as evidenced 
in the treatment records, and based his opinion thereon.  He 
also provided a detailed rationale for his conclusion that 
there was no relationship between the veteran's service-
connected disabilities and his eventual demise.  

The opinions from Dr. Parent and Dr. Pizzo are general and 
speculative in nature and are not sufficient to rebut the VA 
doctor's opinion, which was based upon the particular facts 
of the case and on a review of the medical records.  He 
pointed specifically to laboratory findings that essentially 
ruled-out pulmonary embolism and noted that there was no 
evidence of significant bleed to cause hemodynamic 
compromise.  Neither Dr. Parent nor Dr. Pizzo provided the 
scientific bases or the medical findings upon which they 
rationalized their conclusionary statements that the 
veteran's service-connected disabilities contributed to his 
death.  The VA medical expert carefully reviewed the facts 
specific to the veteran's case and highlighted the evidence 
found to support a finding that a relationship between the 
veteran's service-connected disabilities and his death due to 
cardiovascular disorders was unlikely.  The VA opinion, read 
carefully, offers a plausibly based argument against the 
claim based upon the reviewed medical evidence.  The 
physicians reporting in favor of the claim did not mentioned 
fact specific medical evidence favoring a nexus, particularly 
in light of the lack of embolism revealed on the 
ventilation/perfusion scan.  Therefore, because of its fact 
specific analysis and well reasoned rationale, the Board 
finds that the 2000 VA medical opinion is entitled to 
significant probative weight.

For these reasons, the Board finds that the evidence is not 
so evenly balanced as to require application of the benefit 
of the doubt in favor of the appellant.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). The Board concludes 
that a preponderance of the evidence of record does not 
establish that the cause of the veteran's death is related to 
military service.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


